


Exhibit 10.i.iii

 

AMENDMENT TO THE MASCO CORPORATION

RETIREMENT BENEFIT RESTORATION PLAN

 

Pursuant to the power to amend reserved in Section 7.1 of the Masco Corporation
Retirement Benefit Restoration Plan (the “Plan”), the Plan is hereby amended as
follows:

 

Effective January 1, 2014, Section 3.1(b) is amended by deleting it in its
entirety and replacing it with the following to clarify the manner in which
benefits are calculated:

 

(b)   A single sum amount equal to the difference between (1) the cumulative
total of employer contributions (other than contributions characterized as
elective deferrals under Code Section 401(k)) which from time to time would have
been contributed to the account of the employee with respect to periods after
December 31, 1993 under any defined contribution (profit sharing) Qualified
Plan, or with respect to periods after December 31, 2009 under any defined
contribution 401(k) savings Qualified Plan, in which he is a participant
computed without regard to any limitations imposed by the Code on the
determination or amount of such employer contributions and (2) the actual
employer profit sharing contributions made during such periods prior to giving
effect to any qualified domestic relations order or tax levy, with such
difference adjusted by the average of the investment earnings (or losses)
actually experienced for each such period in the Fidelity Freedom Funds which
are offered as investment choices in the Masco Corporation Future Service Profit
Sharing Plan (or in such other index fund or funds as Masco may determine from
time to time), as if the contributions in (1) above had been made simultaneously
with the actual contributions referenced in (2) above.

 

IN WITNESS WHEREOF Masco Corporation has caused this Amendment to be executed on
this 19 day of December, 2013.

 

 

MASCO CORPORATION

 

 

 

 

 

By:

/S/ JOHN G. SZNEWAJS

 

 

John G. Sznewajs

 

 

Vice President, Treasurer and

 

 

Chief Financial Officer

 

--------------------------------------------------------------------------------
